Exhibit 10.10

YCC HOLDINGS LLC

AMENDED AND RESTATED 2007 INCENTIVE EQUITY PLAN

1. Purpose of Plan. This Amended and Restated 2007 Incentive Equity Plan (the
“Plan”) of YCC Holdings LLC, a Delaware limited liability company (the
“Company”), adopted by the Board of Managers of the Company and the Members of
the Company holding a majority of the Class A Common Units, respectively, on
March 15, 2008, for employees, managers, consultants and advisers of the Company
and its Subsidiaries, is intended to advance the best interests of the Company
and its Subsidiaries by providing those persons who have a substantial
responsibility for their management and growth with additional incentives by
allowing such persons to acquire an equity interest in the Company and thereby
encouraging them to contribute to the success of the Company and its
Subsidiaries and, in the case of employees, to remain in their employ. The
availability and offering of Class C Common Units, Class B Common Units and
Class A Common Units under the Plan also is intended to increase the Company and
its Subsidiaries’ ability to attract and retain individuals of exceptional
managerial talent upon whom, in large measure, the sustained progress, growth,
and profitability of the Company and its Subsidiaries depends. The Plan is
intended to be a compensatory benefit plan within the meaning of Rule 701 of the
Securities Act and, unless and until the Class C Common Units, Class B Common
Units and Class A Common Units are publicly traded, the issuance of Class C
Common Units, Class B Common Units and Class A Common Units pursuant to the Plan
is intended to qualify for the exemption from registration under the Securities
Act provided by Rule 701.

2. Definitions. Capitalized terms used but not otherwise defined herein shall
have the meanings set forth below:

“Affiliate” shall mean, with respect to any Person, any other Person which,
directly or indirectly, controls, is controlled by or under common control with
such Person.

“Board” means the Board of Managers of the Company.

“Class A Common Units” has the meaning given to such term in the Limited
Liability Company Agreement.

“Class B Common Units” has the meaning given to such term in the Limited
Liability Company Agreement.

“Class C Common Units” has the meaning given to such term in the Limited
Liability Company Agreement.

“Committee” means the committee of the Board which may be designated by the
Board to administer the Plan. The Committee shall be composed of three or more
managers as appointed from time to time to serve by the Board.

 

- 1 -



--------------------------------------------------------------------------------

“Common Units” means, collectively, the Class A Common Units, Class B Common
Units and Class C Common Units.

“Limited Liability Company Agreement” means the Company’s Amended and Restated
Limited Liability Company Agreement, dated as of March 15, 2008, among the
Members of the Company set forth therein, as the same may be amended,
supplemented or otherwise modified from time to time.

“Members” means the members of the Company as set forth from time to time on
Schedule A to the Limited Liability Company Agreement.

“Participants” means present and future employees, managers, consultants or
advisers of the Company or its Subsidiaries, as such persons may be selected in
the sole discretion of the Committee.

“Sponsor” means, collectively (i) Madison Dearborn Capital Partners V-A, L.P., a
Delaware limited partnership, (ii) Madison Dearborn Capital Partners V-C, L.P.,
a Delaware limited partnership, and (iii) Madison Dearborn Partners V
Executive-A, L.P., a Delaware limited partnership.

“Subsidiary” means any corporation or other entity of which shares of stock or
other equity interest having a majority of the general voting power in electing
the board of managers (or other applicable governing body) are, at the time as
of which any determination is being made, owned by the Company either directly
or through one or more of its Subsidiaries.

“Unitholders Agreement” means the Amended and Restated Unitholders Agreement,
dated as of March 15, 2008, among the Company and holders of the Units
signatories thereto, as the same may be amended, supplemented or otherwise
modified from time to time.

“Units” has the meaning given to such term in the Limited Liability Company
Agreement.

3. Common Units.

(a) Grant or Sale of Common Units. The Committee shall have the power and
authority to grant without consideration or to sell to any Participant any
Common Units at any time prior to the termination of this Plan in such quantity,
at such price, on such terms and subject to such conditions that are consistent
with this Plan and established by the Committee. Common Units granted or sold
under this Plan shall be subject to such terms and evidenced by agreements as
shall be determined from time to time by the Committee (each an “Employee
Incentive Agreement”). Participants receiving grants or purchasing Common Units
pursuant to this Plan shall be required, as a condition to such grant or
purchase, to become a party to the Limited Liability Company Agreement, the
Unitholders Agreement and any other agreement or arrangement determined by the
Committee.

 

- 2 -



--------------------------------------------------------------------------------

Employee Incentive Agreements shall not contain provisions regarding protection
against future dilution of the Common Units granted or sold thereunder; provided
that Employee Incentive Agreements may contain equitable adjustments related to
interest splits, interest distributions, recapitalizations and similar events.

(b) Limitation on Aggregate Number of Class B Common Units. The number of Class
B Common Units and Class C Common Units which may collectively be granted or
sold under the Plan shall not exceed, in the aggregate, 593,622 Units; provided
that, to the extent any Class B Common Units or Class C Common Units expire or
are canceled, terminated or forfeited in any manner, or if any Class B Common
Units or Class C Common Units are repurchased by the Company or Sponsor or any
of its Affiliates, then such additional number of Class B Common Units and Class
C Common Units equal to such expired, cancelled, terminated, forfeited or
repurchased Units shall again be available for issuance and sale under the Plan.

4. Administration of the Plan. The Plan shall be administered by the Committee;
provided that if for any reason the Committee shall not have been appointed by
the Board, all authority and duties of the Committee under the Plan shall be
vested in and exercised by the Board. The Committee shall have the power and
authority to prescribe, amend and rescind rules and procedures governing the
administration of this Plan, including, but not limited to the full power and
authority (i) to interpret the terms of this Plan and (ii) to determine the
rights of any person under this Plan, or the meaning of requirements imposed by
the terms of this Plan or any rule or procedure established by the Committee or
the Board. Each action of the Committee or the Board shall be binding on all
Participants.

5. Taxes. The Company shall be entitled, if necessary or desirable, to withhold
(or secure payment from any Participant in lieu of withholding) the amount of
any withholding or other tax due from the Company with respect to any amount
payable and/or Common Units issuable under this Plan, and the Company may defer
such payment or issuance unless indemnified to its satisfaction.

6. Rights of Participants. Nothing in this Plan or in any Employee Incentive
Agreement shall interfere with or limit in any way the right of the Company or
any Subsidiary to terminate any Participant’s employment at any time (with or
without cause), nor confer upon any Participant any right to continue in the
employ of the Company or any Subsidiaries or Affiliates for any period of time
or to continue his or her present (or any other) rate of compensation. No person
shall have a right to be selected as a Participant or, having been so selected,
to be selected again as a Participant.

7. Amendment, Suspension, and Termination of Plan. The Board or the Committee
may suspend or terminate the Plan or any portion thereof at any time and may
amend it from time to time in such respects as the Board or the Committee may
deem advisable; provided that no such amendment shall be made without the
approval of the Members of the Company to the extent such approval is required
by law, agreement or the rules of any exchange upon which the Common Units are
listed, and no such amendment, suspension, or termination shall impair the
rights of Participants under outstanding Employee Incentive Agreements without
the consent of the Participants affected thereby, except to the extent provided
for in any such Employee Incentive Agreement. No Common Units shall be issued
hereunder after the tenth anniversary of the adoption of the Plan.

 

- 3 -



--------------------------------------------------------------------------------

8. Indemnification. In addition to such other rights of indemnification as they
may have as members of the Board or the Committee, the members of the Board and
the Committee shall be indemnified by the Company against all costs and expenses
reasonably incurred by them in connection with any action, suit, or proceeding
to which they or any of them may be party by reason of any action taken or
failure to act under or in connection with the Plan or any Common Units issued
hereunder, and against all amounts paid by them in settlement thereof (provided
such settlement is approved by independent legal counsel selected by the
Company) or paid by them in satisfaction of a judgment in any such action, suit
or proceeding; provided that any such Board or Committee member shall be
entitled to the indemnification rights set forth in this Section 8 only if such
Board or Committee member has acted in good faith and in a manner that such
Board or Committee member reasonably believed to be in, or not opposed to, the
best interests of the Company and, with respect to any criminal action or
proceeding, had no reasonable cause to believe that such conduct was unlawful,
and further provided that upon the institution of any such action, suit, or
proceeding a Board or Committee member shall give the Company written notice
thereof and an opportunity, at the Company’s own expense, to handle and defend
the same before such Board or Committee member undertakes to handle and defend
such action, suit or proceeding on his own behalf.

Adopted by the Board of Managers on March 15, 2008

*  *  *  *  *

 

- 4 -